Citation Nr: 1817895	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel








INTRODUCTION

The Veteran had active service from August 1974 to August 1978.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2010 of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. Jurisdiction of the claim was subsequently transferred to the RO in New Orleans, Louisiana. A December 2011 rating decision continued the denial. As the development directed in a February 2016 remand has been accomplished, the appeal has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

In his substantive appeal, the Veteran requested a Board videoconference hearing. 38 C.F.R. § 20.704(b) (2017). He withdrew his hearing requests in writing via an August 2014 statement to VA. His hearing request has, thus, been withdrawn. 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

Degenerative disc disease of the Veteran's cervical spine and protruding disc at C6-C7 with neuropathy is not related to his active service and did not manifest during active service or within one year of active service.


CONCLUSION OF LAW

The degenerative disc disease of the Veteran's cervical spine and protruding disc at C6-C7 with neuropathy was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated March 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In addition, the Board also finds that, even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports as well as statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence shows that the AOJ attempted to obtain clinical treatment records from Camp Pendleton for treatment rendered in August 1975, but was informed in September 2016 of a negative search with no records found. The Veteran was notified of the negative search via September 2016 correspondence but failed to respond. The Board therefore finds that further requests for records of this claimed treatment would be futile. See 38 C.F.R. § 3.159 (c)(2) (2017); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist"). The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In the current appeal, the Veteran maintains that the degenerative disc disease of his cervical spine was incurred in service and that his cervical spine symptoms have continued since then.  In this regard, the Board acknowledges that service treatment records are negative for any complaint or treatment of neck pathology. The service entrance and separation examinations, as well as a September 1977 medical examination, note a normal spine without mention of a neck complaint. 

A November 2016 VA examination diagnosed the Veteran with cervical degenerative disc disease with radiculopathy and IVDS. The Veteran reported onset of symptoms in 1974 after injury with extensive working out. The Veteran further reported random flare-ups of the neck. Arthritis of the spine was noted. The examiner found that it was less likely than not that the claimed cervical spine condition was related to or caused by the Veteran's active service. As rationale, the examiner stated that, after review of the Veteran's service treatment records, he was unable to locate records citing neck pain. Further, the examiner opined that, as the Veteran's complaints of neck pain did not begin until 2007, or well beyond the dates of service, a negative nexus was warranted.   

Medical treatment records reflect the Veteran's complaints of cervical pain and diagnosis of degenerative disc disease of the cervical spine as well as cervical spondylosis. No treatment records contain an etiological opinion for the Veteran's current cervical spine disability.

Based on a review of the evidence, the Board concludes that service connection for degenerative disc disease of the cervical spine and protruding disc at C6-C7 with neuropathy is not warranted. The Veteran's service treatment records contain no indication that the onset of any current cervical spine disability occurred in service. Post-service medical treatment records reflect a current diagnosis of degenerative disc disease of the cervical spine and protruding disc at C6-C7 with neuropathy, but none of the Veteran's treatment records contain any opinion relating a currently diagnosed cervical spine disability as having its onset during his military service. There is no contrary medical opinion of record.

In light of the lack of any medical opinion that the onset of a currently diagnosed cervical spine disability occurred during service, the Board concludes that the current degenerative disc disease of the Veteran's cervical spine and protruding disc at C6-C7 with neuropathy did not begin during service. In this case, the contemporaneous service records and post-service treatment records all fail to show that any currently diagnosed cervical spine disability is related to the Veteran's military service or that his cervical spine disability began during service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Furthermore, as the evidence does not show that any arthritis or spondylosis was diagnosed or manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology. 38 C.F.R. § 3.309. The Board acknowledges the Veteran's reports of having back and neck problems since service. However, record does not reflect continuity of cervical spine symptomatology since service. Id. 

The Board has considered the lay statements of the Veteran asserting that an injury which occurred during active duty service caused his cervical spine condition. The Board notes that, although lay persons are competent to provide opinions on some medical issues, the specific issue of a relationship between a cervical spine disability and active service is outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The probative value of the general lay assertions is outweighed by the clinical evidence of record. In this regard, service treatment reports reflect no complaints of a cervical spine disability. Post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of a cervical spine disability in the year proximately following service. The November 2016 VA examiner considered the Veteran's contentions but found that his current cervical spine disability was not etiologically linked to service, and the Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion. The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so. The Board finds the VA medical examiner's opinion is well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provides specific medical evidence for the opinion rendered. It is also not contradicted by any other medical evidence of record. The medical opinion thus warrants probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for a cervical spine disorder is not warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


